                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                               5:18-cv-145-RJC-DCK


SONIA S. BLACKWELL,                  )
                                     )
                  Plaintiff,         )
                                     )
vs.                                  )                       ORDER
                                     )
TONI ANN GAITHER,                    )
                                     )
                  Defendant.         )
____________________________________ )


       THIS MATTER is before the Court on Plaintiff’s Application to Proceed Without

Prepayment of Fees or Costs, (Doc. No. 2), and on initial review of the Complaint, (Doc. No. 1),

pursuant to 28 U.S.C. § 1915(e)(2)(B).

       I.     BACKGROUND

       Pro se Plaintiff filed this action on September 12, 2018, pursuant to the Age Discrimination

Employment Act (“ADEA”), 29 U.S.C. § 623 et seq., and Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e et seq.

       Plaintiff names as Toni Ann Gaither, the Administrative Director of her former employer,

Fairview Kids Care. (Doc. No. 1 at 2-3). Plaintiff is an African American woman over the age of

40. She claims that she was discriminated against, received unequal terms of employment, and was

harassed and retaliated against based on her age and race. She claims that she was treated

differently from white employees and was ultimately terminated from her employment.

       Plaintiff has filed a Charge of Discrimination that states:



                                                 1
    I. On February 1, 2016, I began working for Fairview Kids Care as a Teacher. Shortly
         thereafter, negative racial comments were directed toward me. I complained to the
         Administrative Director. My workers subjected me to harassment and relentless
         scrutiny.
    II. On March 28, 2017, I reported to the Administrative Director and a Board member
         that there is racial unfairness between the black and white workers. Black
         employees are disciplined for the same actions taken by their similarly situated
         white employees who are not disciplined.
    III. On March 29, 2017, I was suspended for missing a staff meeting, and was
         discharged on March 30, 2017. No reason was given for the discharge.
    IV. I believe I have been discriminated against on the basis of my Race (Black), and
         subjected to retaliation in violation of Title VII of the Civil Rights Act of 1964, as
         amended. Also, I believe I was discriminated against in the basis of my Age (40+)
         violation of the Americans with Disabilities Act of 1990, as amended.1

(5:18-cv-145, Doc. No. 1-1 at 1).

        Plaintiff filed a Dismissal and Notice of Rights & Notice of Suit Rights dated June 19,

2018, stating that the EEOC is unable to conclude that the information obtained establishes

violations of the statutes. (Doc. No. 1-1 at 2).

        II.      MOTION TO PROCEED IN FORMA PAUPERIS

        The Court first address Plaintiff’s motion to proceed in forma pauperis. Plaintiff’s affidavit

states that her average monthly income for the last 12 months was $20 from her employment and

$160 in public assistance.2 (Doc. No. 2 at 2-3). Her assets include $300 in a bank account and two

motor vehicles worth a combined total of $2,200. (Id. at 2-3). Plaintiff reports monthly expenses

totaling $1,238 including $619 for housing, $210 for utilities, $30 for food, and $269 in installment

payments. (Id. at 4-5). She does not expect any major changes to her monthly expenses, assets, or

liabilities in the next year. (Id. at 5). She does not expect to have any expenses in conjunction with

this lawsuit. (Id.). She explains his inability to pay the costs of these proceedings as follows:


        1
            Plaintiff does not include an ADA claim in the Complaint.
        2
            The “total monthly income” is miscalculated at $20,160. (Doc. No. 2 at 2). According to the income that
Plaintiff reports, her total annual income is $2,160.

                                                        2
“Recently had emergency surgery due to a colonoscopy procedure. Spent 5 days in the hospital.

Had 21 staples in my stomach. Was not able to return to my childcare job until Aug. 2018. At the

time I was working part time also. My medical bills totaled over 70,000. I soon will have to make

payments on what the insurance did not cover.” (Doc. No. 2 at 5). The Court is satisfied that

Plaintiff does not have sufficient funds to pay the filing fee. The Court will, therefore, permit

Plaintiff to proceed in forma pauperis.

        III.       STANDARD OF REVIEW

        Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint to

determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious [or]

fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). In its frivolity

review, this Court must determine whether the Complaint raises an indisputably meritless legal

theory or is founded upon clearly baseless factual contentions, such as fantastic or delusional

scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). A pro se complaint must be

construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the liberal construction

requirement will not permit a district court to ignore a clear failure to allege facts in his Complaint

which set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc. Servs., 901

F.2d 387 (4th Cir. 1990). It is well settled that federal courts performing their duties of construing

pro se pleadings are not required to be “mind readers” or “advocates” for pro se litigants. Beaudett

v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985); Gordon v. Leeke, 574 F.2d 1147, 1151

(4th Cir. 1978).

        V.         DISCUSSION

        Plaintiff asserts her employment discrimination and retaliation claims against an



                                                  3
individual. However, individuals are not liable in Title VII or ADEA employment discrimination

actions. Lissau v. Southern Food Servs., Inc., 159 F.3d 177 (4th Cir. 1998); Baird ex rel. Baird v.

Rose, 192 F.3d 462 (4th Cir. 1999). The proper Defendant is the employer itself. Therefore,

Plaintiff’s Title VII and ADEA claims against Gaither are dismissed.

        A valid complaint must have three elements: (1) “a short and plain statement of the grounds

for the court’s jurisdiction;” (2) “a short and plain statement of the claim showing that the pleader

is entitled to relief;” and (3) “a demand for the relief sought.” Fed. R. Civ. P. 8(a). Plaintiff has

failed to state any claim for relief in the Complaint. (Doc. No. 1 at 5-6). It is therefore insufficient

to survive initial review. See generally Preiser v. Newkirk, 422 U.S. 395, 401 (1975) (federal

courts do not render advisory opinions); see, e.g., Conrad v. Ingram, 2012 WL 1655305 (D.S.C.

April 13, 2012) (recommending summary dismissal as frivolous because, inter alia, plaintiff did

not ask the court for any relief and thus any finding that plaintiff’s rights had been violated would

constitute an advisory opinion), report and recommendation adopted 2012 WL 1655304; see also

Covington v. Randolph Hosp., Inc., 147 F.Supp.3d 399 (M.D.N.C. 2015) (Title VII plaintiff’s

failure to request any relief weighed in favor of dismissing the action).

        Plaintiff is granted leave to file an Amended Complaint within fourteen (14) days of this

Order in which she may attempt to cure these deficiencies. The Amended Complaint must set forth

a short and plain statement of the claims and the relief she seeks and comply with all applicable

rules and procedural requirements. See, e.g., Fed. R. Civ. P. 8(a). The Amended Complaint will

supersede and replace the original Complaint so that any claims or defendants omitted from the

Amended Complaint will be waived. Plaintiff’s failure to comply with this Order will result in this

case’s dismissal without prejudice and without further notice to Plaintiff.



                                                   4
                       V.     CONCLUSION

                       Plaintiff’s Complaint is insufficient to proceed under Section 1915(e), however, she is

              granted leave to file an Amended Complaint within 14 days. Failure to do so will result in dismissal

              without prejudice and without further notice to Plaintiff.

                       IT IS, THEREFORE, ORDERED that:

                       1.     Plaintiff’s Application to Proceed Without Prepayment of Fees or Costs, (Doc. No.

                              2), is GRANTED.

                       2.     Plaintiff is ordered to file an Amended Complaint within fourteen (14) days of this

                              Order, and his failure to comply will result in this case’s dismissal.

                       3.     The Clerk is respectfully requested to mail Plaintiff a new civil complaint form.



Signed: October 29, 2018




                                                                5
